- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 April24, 2012 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 6 April 2012 Victoza ® label in the US updated to include data showing superior efficacy when compared to Januvia ® Label update also includes FDA approval of combination therapy with basal insulin for the treatment of adults with type 2 diabetes Novo Nordisk today announced that the US Food and Drug Administration (FDA) has approved to update the product label for Victoza ® (liraglutide [rDNA] injection) to include data showing superior blood sugar control and weight reduction when compared to Januvia ® (sitagliptin). The update also includes data demonstrating the safety and efficacy of adding basal insulin to Victoza ® and metformin for the treatment of adults with type 2 diabetes. The label update is based on data from two large, randomized, open-label studies in adults with type 2 diabetes. “The data from these studies further demonstrate the strong clinical profile and the value of Victoza ® in the treatment of type 2 diabetes,” said Mads Krogsgaard Thomsen, executive vice president and chief science officer of Novo Nordisk. Victoza ® vs. Januvia ® The 26-week randomized open label clinical trial was conducted to evaluate the safety and efficacy of Victoza ® 1.2 mg and 1.8 mg plus metformin compared to Januvia ® plus metformin. Patients treated with 1.2 mg and 1.8 mg of Victoza ® experienced greater reductions in HbA1 C than those treated with Januvia ® 100 mg tablets (-1.2% and -1.5% versus -0.9%). Victoza ® furthermore provided greater weight loss versus patients treated with Januvia ® (2.7 kg [5.94 lbs] and 3.3 kg [7.26 lbs] for 1.2 mg and 1.8 mg respectively, 0.8 kg [1.76 lbs] for Januvia
